Citation Nr: 9934749	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected ganglion cyst of the right wrist, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and SL


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1965 in the United States Air Force, and in the National 
Guard from September 1965 to June 1968.  


FINDING OF FACT

The veteran's current symptoms and manifestations of 
disability of the right wrist ganglion cyst include pain with 
resisted supination and pronation of the wrist; strength on 
pronation and supination of 4/5; dorsiflexion to 60 degrees, 
lacking 10 degrees from the other side; wrist palmar flexion 
is 60 degrees, lacking 20 degrees from the other side; wrist 
ulnar deviation is 40 degrees, lacking 5 degrees from the 
other side; and the above complaints of functional loss are 
supported by the pathology and visible behavior of the 
veteran as he undertakes those activities.  


CONCLUSION OF LAW

A rating of more than 10 percent is not warranted for the 
veteran's service-connected right wrist ganglion cyst.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5215, 5214 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background
The veteran filed a claim seeking to establishment 
entitlement to service connection for a right ganglion cyst 
in April 1995.  The veteran is right-handed.  He submitted 
private medical records and photographs in connection with 
that claim.  The photographs show a swollen right hand.  That 
claim was granted in October 1995, and the disability was 
assigned a noncompensable rating effective from April 1995, 
the date of claim.  The veteran expressed disagreement with 
the initial disability rating, explaining that his wrist 
swelled occasionally and the pain associated with use impairs 
his ability to turn his wrist as he attempts to perform daily 
chores such as twisting open jars.  Private medical evidence 
revealed that in March 1995 the cyst was considered by Dr. B 
to be infected, and so he aspirated it.  Dr. P reported that 
function of the hand had not normalized, and the veteran 
continued to complain of stiffness and impaired fine 
coordination.  In a rating decision dated in December 1995 
the RO denied the veteran's claim for an increased initial 
rating.  The veteran expressed his continued disagreement 
with the disability rating assigned.  He was furnished a 
Supplemental Statement of the Case (SSOC) in February 1996 
that explained that the initial disability rating was 
increased to 10 percent, but that a higher rating was not 
warranted.  In March 1996 the veteran asserted that the 
rating should be higher still.  Additional medical records 
were received and showed continued treatment for the cyst 
following the March 1995 aspiration.  

At a hearing before a hearing officer in September 1996 the 
veteran submitted additional photographs, which showed 
swelling of the hand.  He testified that he has severe pain 
on even the most minor use of the right hand, and has to 
attempt to compensate by using his left hand.  The pain and 
clumsiness interfere with his ability to work as a 
photographer.  After the March 1995 aspiration of the cyst, 
the veteran's hand was splinted and bandaged for 
approximately three months.  He explained that range of 
motion of the hand was virtually normal, but that applying 
pressure, even slight pressure, with the hand is what causes 
pain.  In a SSOC furnished to him in March 1997 the Regional 
Office (RO) explained that a higher initial rating than 10 
percent was not warranted.  

In March 1998 the Board of Veterans' Appeals (Board) remanded 
this matter for additional development of this claim.  In 
October 1998 a Department of Veterans Affairs (VA) 
compensation and pension examination was performed.  The 
veteran reported to the examiner that a ganglion cyst was 
first noted in service in 1959, and that it was resected in 
1968 but he has continued to suffer swelling and soreness, 
treated with splinting, wrapping and rest.  He reported that 
in 1995 the cyst was aspirated, but since then the veteran 
indicated he has suffered progressive worsening of symptoms 
including wrist weakness with rotational movements.  Upon 
examination, the wrist was not swollen but there was a 
tender, slightly depressed surgical scar.  Pain and weakness, 
4/5, was elicited with resisted extension of the index, long 
and ring fingers.  No pain was elicited on resisted 
extension, flexion, ulnar or medial radiation deviation of 
the wrist.  There was pain, however, with resisted supination 
and pronation of the wrist, and there was referred pain to 
the mid wrist over the surgical scar.  Strength on pronation 
was 4/5 and on supination was also 4/5.  Range of motion 
measurements include dorsiflexion was 60 degrees, lacking 10 
degrees from the other side; wrist palmar flexion was 60 
degrees, lacking 20 degrees from the other side; wrist radial 
deviation was normal; wrist ulnar deviation was 40 degrees, 
lacking 5 degrees from the other side.  The 
metacarpophalangeal joints reveal a slight increase in the 
size of the long, index and ring fingers, and small 
metacarpophalangeal joints compared to he other side.  Range 
of motion of the fingers was within normal limits in flexion 
and extension, with the exception of the small finger 
proximal interphalangeal joints, which lack 5 degrees of 
internal extension bilaterally.  Hand grip strength is 
normal, and Tinel's sign of the medial and radial nerves were 
negative.  No wrist or metacarpophalangeal joint laxity was 
present, and sensation was intact to light touch on the 
dorsum and palmar aspects of the hand.  The examiner's 
assessment was wrist strain status post excision of ganglion 
cyst, status post cellulitis and recurrence of ganglion cyst.  
The examiner added that the ganglion cyst was not present 
during the October 1998 examination.  He opined that the 
veteran suffers functional loss involving primarily 
rotational movements, such as supination and pronation of the 
wrist, as well as gripping.  The functional loss is supported 
by the pathology and visible behavior of the veteran as he 
undertakes those activities.  The examiner added that he 
believed the cyst caused tendonitis in the fingers, and that 
the scar was painful.  X-rays showed no abnormality of the 
hand or wrist.  

In a rating decision dated in December 1998 the RO granted 
service connection for tendonitis of the fingers, right 
(dominant) hand, rated 10 percent disabling effective April 
1995 under Diagnostic Code 5024; and for a tender scar on the 
right wrist, residual of aspiration of ganglion, rated 10 
percent disabling effective April 1995 under Diagnostic Code 
7804.  In a SSOC sent to the veteran in December 1998, the 
basis for the continued denial of an initial rating of more 
than 10 percent for the veteran's ganglion cyst, right wrist, 
under Diagnostic Code 5299-5215, was explained.  

VA medical records were received later in December 1998, but 
they did not reflect treatment of symptoms associated with 
the ganglion cyst.  A SSOC issued in June 1999 indicated the 
claim for a higher rating remained denied, and that the 
evidence of record did not warrant submission of this case to 
the appropriate officials for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  In July 1999 the veteran 
responded to the SSOC by reporting that the last time he saw 
his primary care physician, the doctor told him to stop doing 
activities that hurt his wrist, and that his medical records 
were more concerned with the veteran's other physical 
problems, some of which are life threatening.  The veteran 
repeated that he suffers pain on normal use on a daily basis, 
and that he had no additional evidence to submit.  

Applicable Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  38 
C.F.R. § 4.20. 

Disability due to limitation of motion of the wrist is rated 
under Diagnostic Code 5215.  Concerning the major wrist, when 
dorsiflexion is less than 15 degrees the disability is rated 
10 percent disabling.  When the veteran exhibits palmar 
flexion limited in line with the forearm, the disability is 
rated 10 percent disabling.  In classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits the following rules will be observed:  
when there is ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
with only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm: when such motion is possible the 
rating will be for favorable ankylosis, when not possible it 
will be for unfavorable ankylosis; and when the thumb is 
ankylosed the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Ankylosis of the major wrist is rated 50 percent disabling if 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  Any other unfavorable ankylosis is 
rated 40 percent disabling, and favorable ankylosis in 20 to 
30 degrees dorsiflexion is rated 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5214. 

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust the 
schedule in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due to the service-
connected disability.  The governing norm in those 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

Analysis
The veteran asserts that the symptoms he suffers as the 
result of his right wrist ganglion cyst cause impairment more 
severe than that represented by a 10 percent rating assigned 
effective from the date of claim, April 1995.  The Board 
notes that service connection is also in effect for two other 
disabilities that are causally related to the service-
connected ganglion cyst, namely the painful scar that was 
left behind after the cyst was aspirated, and the tendonitis 
that the VA examiner concluded was caused by the cyst.  Each 
of those disabilities is rated 10 percent disabling; those 
ratings were also made effective in April 1995.  As VA's 
regulations forbid the practice of rating the same 
manifestations under different diagnoses, the Board points 
out that the symptoms attributed to the scar and to the 
tendonitis are not for consideration in ascertaining the 
level of disability attributed to the service-connected cyst.  
38 C.F.R. § 4.14.  

As explained by the RO, for a higher rating to be awarded 
under Diagnostic Code 5214 the evidence would have to support 
a conclusion that the veteran suffers symptoms comparable 
with ankylosis of the wrist, which could then be rated 30, 40 
or 50 percent disabling.  Although the veteran explains that 
he has no problems with unresisted range of motion, he 
asserts he has severe pain upon encountering even minor 
resistance, and that he has occasional swelling after over-
use.  As set out above, his complaints of functional loss 
were confirmed on VA examination in October 1998.  

The evidence does not show that the veteran's dorsiflexion is 
less than 10 degrees, nor does it establish that palmar 
flexion is limited in line with the forearm.  Those are the 
rating criteria for a 10 percent rating under Diagnostic Code 
5215, and it appears they have not been met per se.  However, 
the Board has considered the evidence, which includes the 
veteran's complaints of pain, photographs showing a swollen 
hand, medical records and the evidence of pain on use 
elicited during the VA examination.  Based on the foregoing, 
the Board concludes the evidence supports a finding that the 
impairment of earning capacity caused by the veteran's right 
wrist ganglion cyst, other than that impairment attributed to 
the scar and to the tendonitis for which the veteran is 
compensated separately, is comparable with the impairment 
represented by a 10 percent rating.  The evidence does not, 
however, support a finding that the symptoms and 
manifestations of disability attributable to the veteran's 
service-connected ganglion cyst reflect a disability picture 
that is more accurately represented by the criteria for a 
higher disability rating under Diagnostic Code 5215.  

Upon examination there was no ankylosis or limitation of 
motion of the digits, so the provisions found in Diagnostic 
Code 5215 for a higher rating based on ankylosis or 
limitation of motion of the digits are not for application 
here.  

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this regard, while the Board 
acknowledges the veteran's subjective complaints of pain in 
his wrist, the record indicates that functional impairment 
due to pain has already been considered by the RO in granting 
the presently assigned evaluations based on the 1998 VA 
examiner's opinion that the veteran suffers functional loss 
involving primarily rotational movements, such as supination 
and pronation of the wrist, as well as gripping.  Further 
consideration of the veteran's complaints in this regard, 
without pathological findings of additional functional 
impairment, would therefore be duplicative. 

With regard to the matter of whether an extraschedular rating 
is warranted, the Board notes that the RO has considered 
whether such action is warranted, and has determined that it 
is not.  For the reasons set out above with regard to its 
determination as to the appropriate disability rating, the 
Board finds that no additional action is warranted with 
regard to 38 C.F.R. § 3.321(b)(1).  

ORDER

A disability rating of more than 10 percent is not warranted 
for the veteran's service-connected right wrist ganglion 
cyst, and the appeal is denied.  


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

